Dismissed and Memorandum Opinion filed January 28, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00902-CV

   DEBORAH THOMAS IN HER INDIVIDUALLY CAPACITY AND AS
    REPRESENTATIVE OF THE ESTATE OF KENNETH THOMAS,
                        Appellant
                                        V.

                             S. BRYANT, Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2013-09216A

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed July 12, 2013. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On December 12, 2013, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices McCally, Busby, and Donovan.




                                        2